11/18/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 18-0248
                                                                                  Case Number: DA 18-0248




STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

JORY RUSSELL STRIZICH,

            Defendant and Appellant.


                             GRANT OF EXTENSION



       Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until December 18, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 18 2020